Dear Mr. Christiana:
This letter is in response to your request for an opinion of this office regarding computation of vacation time for police officers in the City of Gretna. Specifically, you ask whether "fifteen days" of statutorily mandated vacation time as provided in LSA-R.S. 33:2214 varies according to the hourly shifts worked by the employees in question.  Patrol police officers in the City of Gretna utilize 12 hour shifts, but average a 40 hour work week.
The Louisiana Supreme Court in New Orleans FirefightersAssociation Local 632, et al. v. City of New Orleans etal. 269 So.2d 194 (La. 1972) held that "calendar days," rather than work shifts, were to be used in calculation of vacation time. Therefore, the Gretna Police Department may not use the fact that their patrol officers work twelve-hour shifts rather than eight-hour shifts  to contradict that interpretation.
We conclude that "fifteen days" mandated annual vacation leave refers to fifteen eight-hour calendar days.  The police officer is then entitled to a total vacation period of 120 hours annually.
If this office can be of any assistance on this or any other matter, please let us know.
Sincerely,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: ____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received:
Date Released:  September 27, 1995
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL